Citation Nr: 1123792	
Decision Date: 06/22/11    Archive Date: 06/28/11

DOCKET NO.  06-28 145A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for memory loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for a sinus condition.

4.  Entitlement to service connection for anxiety disorder.

5.  Entitlement to service connection for strictures in urethra.
 
6.  Entitlement to service connection for residuals of cold injuries to the feet.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Harrigan Smith, Counsel


INTRODUCTION

The Veteran served on active duty from November 1990 to July 1991, and had periods of service in the Kansas Army National Guard (ARNG).

This matter comes before the Board of Veterans' Appeals (Board) from a November 2005 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas, which denied service connection for memory loss, tinnitus, a sinus condition, irritable bowel syndrome, anxiety disorder, strictures in the urethra, paresthesias of the left upper extremity and residuals of cold injuries to the feet.  

In June 2009, the Veteran testified before the undersigned Veterans Law Judge at the RO (Travel Board hearing); a copy of the transcript has been associated with the record.

In August 2009, the Board granted service connection for irritable bowel syndrome, denied service connection for paresthesias of the left upper extremity and remanded the issues of entitlement to service connection for memory loss, tinnitus, a sinus condition, anxiety disorder, strictures in urethra, and residuals of cold injuries to the feet.  These issues are again before the Board for further appellate review.

The issues of entitlement to service connection for memory loss and for generalized anxiety disorder are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Clear and unmistakable evidence demonstrates that the Veteran's tinnitus existed prior to his period of active duty.

2.  Clear and unmistakable evidence demonstrates that the Veteran's tinnitus was not aggravated beyond the natural progression of the condition during his period of active duty.

3.  Clear and unmistakable evidence demonstrates that the Veteran's sinus condition existed prior to his period of active duty.

4.  Clear and unmistakable evidence demonstrates that the Veteran's sinus condition was not aggravated beyond the natural progression of the condition during his period of active duty.

5.  Clear and unmistakable evidence demonstrates that the Veteran's strictures in urethra existed prior to his period of active duty.

6.  Clear and unmistakable evidence demonstrates that the Veteran's strictures in urethra were not aggravated beyond the natural progression of the condition during his period of active duty.

7.  The competent and credible evidence of record does not show that the Veteran has residuals of cold injuries to the feet that began during, was otherwise caused by or is etiologically related to his active service.


CONCLUSIONS OF LAW

1.  The Veteran's tinnitus clearly and unmistakably existed prior to his entry into active military service, and the presumption of soundness at induction is rebutted. 
38 U.S.C.A. §§ 1110, 1111, 1137, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.306 (2010).

2.  The Veteran's preexisting tinnitus was not aggravated by active service. 
38 U.S.C.A. §§ 1110, 1153, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.306(b) (2010).

3.  The Veteran's sinus condition clearly and unmistakably existed prior to his entry into active military service, and the presumption of soundness at induction is rebutted. 38 U.S.C.A. §§ 1110, 1111, 1137, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.306 (2010).

4.  The Veteran's preexisting sinus condition was not aggravated by active service.  38 U.S.C.A. §§ 1110, 1153, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.306(b) (2010).

5.  The Veteran's strictures in urethra clearly and unmistakably existed prior to his entry into active military service, and the presumption of soundness at induction is rebutted.  38 U.S.C.A. §§ 1110, 1111, 1137, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.306 (2010).

6.  The Veteran's preexisting strictures in urethra were not aggravated by active service.  38 U.S.C.A. §§ 1110, 1153, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.306(b) (2010).

7.  Cold injuries to the feet were not incurred in, or aggravated by, active military service and may not be presumed to have been incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2010).   

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide in accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Here, the duty to notify was satisfied by way of a letter sent to the appellant in August 2005 that fully addressed all notice elements and was sent prior to the initial AOJ decision in this matter.  The letter informed the appellant of what evidence was required to substantiate the claim and of the appellant's and VA's respective duties for obtaining evidence.  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. Court of Appeals for Veterans Claims (Court) held that, upon receipt of an application for a service-connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  In this case, although this notice was not provided until August 2006, such error was harmless given that service connection is being denied, and hence no rating or effective date will be assigned with respect to this claimed condition.  

VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Service treatment records, VA medical records and examination reports, non-VA medical records, the Veteran's Travel Board hearing transcript and lay statements have been associated with the record.  

A remand by the Board confers on the claimant, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  In this regard, the Board remanded this case in August 2009 in order to obtain the Veteran's service personnel records, to obtain current medical records, and to provide the Veteran with psychiatric, audiological, ear, nose and throat, urological, and cold injury examinations to determine whether the Veteran's claimed disabilities on appeal are related to service.  On remand, the RO obtained his personnel records, obtained current VA medical records, and provided with Veteran with VA examinations in April 2010 as required by the Board's August 2009 remand.  As such, the Board finds that the AOJ has substantially complied with the remand instructions.  Stegall.

Significantly, neither the appellant nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Service Connection

Service connection may be granted if it is shown the Veteran develops a disability resulting from an injury sustained or disease contracted in the line of duty, or for aggravation during service of a pre-existing condition beyond its natural progression.  38 U.S.C.A. §§ 1110, 1131, 1153; 38 C.F.R. §§ 3.303, 3.306.

Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service - the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002).

In the absence of proof of a current disability, there can be no valid claim.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

A disorder may also be service connected if the evidence of record reveals the Veteran currently has a disorder that was chronic in service or, if not chronic, that was seen in service with continuity of symptomatology demonstrated thereafter.  
38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 (1997).  That is, a Veteran can establish continuity of symptomatology in cases where the Veteran cannot fully establish the in-service and/or nexus elements of service connection discussed above.  38 C.F.R. § 3.303(b); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  To establish continuity of symptomatology, the Court held a Veteran must show "(1) that a condition was 'noted' during service, (2) with evidence of post-service continuity of the same symptomatology, and (3) medical or lay evidence of a nexus between the present disability and the post-service symptomatology."  Barr, 21 Vet. App. at 307.  Whether medical evidence or lay evidence is sufficient to relate the current disorder to the in-service symptomatology depends on the nature of the disorder in question, that is, whether the relationship and disability are capable of lay observation.  Savage, 10 Vet. App. at 497; accord Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  For continuity of symptomatology, the Board cannot determine that lay evidence lacks credibility solely because it is unaccompanied by contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (Fed. Cir. 2006).  The Board may, however, consider a lack of contemporaneous medical evidence as one factor, among others, in determining the credibility of lay evidence. Id. at 1337.

Disorders diagnosed after discharge may still be service connected if all the evidence, including pertinent service records, establishes the disorder was incurred in service.  38 C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

Service connection may be demonstrated by showing direct service incurrence or aggravation, as discussed above, or by using applicable presumptions, if available.  Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).  As to presumptive service connection, some diseases on the other hand are chronic, per se, such as arthritis, and therefore will be presumed to have been incurred in service, although not otherwise established as such, if manifested to a degree of ten percent or more within one year after service.  Even this presumption, however, is rebuttable by probative evidence to the contrary.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also mean statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of the facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).  In essence, lay testimony is competent when it regards the readily observable features or symptoms of injury or illness and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).

VA is to give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability benefits.  38 U.S.C.A. § 1154(a) (West 2002).  With regard to lay evidence, the Federal Circuit Court recently held that lay evidence, when competent, can establish a nexus between the Veteran's disability and an in-service disease or injury.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); but see Waters v. Shinseki, 601 F.3d 1274, 1278 (Fed. Cir. 2010) ("VA must consider lay evidence but may give it whatever weight it concludes the evidence is entitled to").  Citing its previous decisions in Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) and Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), the Federal Circuit stated in Davidson that it has previously and explicitly rejected the view that competent medical evidence is always required when the determinative issue in a claim for benefits involves either medical etiology or a medical diagnosis.  See id. at 1316.  Instead, under 38 U.S.C.A. §§ 1154(a) lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (e.g., a broken leg), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau, 492 F.3d at 1377 (footnote omitted).  For example, a layperson would be competent to identify a "simple" condition like a broken leg, but would not be competent to identify a form of cancer.  Id. at 1377 n.4.

In short, lay evidence that is both competent and credible may establish the presence of a condition during service, post-service continuity of symptomatology, and a nexus between the present disability and the post-service symptomatology.  Barr, 21 Vet. App. at 307-09.  But "[t]he type of evidence that will suffice to demonstrate entitlement to service connection, and the determination of whether lay evidence may be competent to satisfy any necessary evidentiary hurdles, depends on the type of disability claimed."  Id. at 308.  See also Savage, 10 Vet. App. at 498.

The Board is required to include in its decision a written statement of the reasons or bases for its findings and conclusions on all material issues of fact and law presented on the record; that statement must be adequate to enable an appellant to understand the precise basis for the Board's decision, as well as to facilitate informed review by the Court.  See U.S.C. Section 7104(d)(1); Allday v. Brown, 7 Vet. App. 517, 527 (1995), Gilbert v. Derwinski, 1 Vet. App. 49, 56-57 (1990).  

In determining whether service connection is warranted, the Board shall consider the benefit-of-the-doubt doctrine.  38 U.S.C.A. 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1991); Alemany v. Brown, 9 Vet. App. 518 (1996).

In each case where a Veteran is seeking service connection for any disability, due consideration shall be given to the places, types, and circumstances of such Veteran's service as shown by such Veteran's service record, the official history of each organization in which such Veteran served, such Veteran's medical records, and all pertinent medical and lay evidence.  38 U.S.C.A. § 1154(a) (West 2002).

Every Veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111 (2010).  'A preexisting injury or disease will be considered to have been aggravated by active . . . naval . . . service where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.'  38 U.S.C.A. § 1153; see 38 C.F.R. § 3.306(b) (2010).  '[A]n increase in disability must consist of worsening of the enduring disability . . ..' Davis v. Principi, 276 F.3d 1341, 1244 (Fed. Cir. 2002).

The effect of section 1111 on claims for service-connected disability thus may be summarized as follows.  When no preexisting condition is noted upon entry into service, the Veteran is presumed to have been sound upon entry.  The burden then falls on the government to rebut the presumption of soundness by clear and unmistakable evidence that the Veteran's disability was both preexisting and not aggravated by service.  The government may show a lack of aggravation by establishing that there was no increase in disability during service or that any 'increase in disability [was] due to the natural progress of the'preexisting condition.  38 U.S.C. § 1153.  If this burden is met, then the Veteran is not entitled to service-connected benefits.  However, if the government fails to rebut the presumption of soundness under section 1111, the Veteran's claim is one for service connection.  This means that no deduction for the degree of disability existing at the time of entrance will be made if a rating is awarded.  See 38 C.F.R. § 3.322, Wagner, 370 F.3d at 1096.

Regarding the characteristics of clear and unmistakable evidence, 'the word 'unmistakable' means that an item cannot be misinterpreted and misunderstood, i.e., it is undebatable.  Vanerson v. West, 12 Vet. App. 254, 258 (1999) (citing Webster's New World Dictionary 1461 (3rd Coll. ed. 1988) (other citations omitted).

[T]he standard of proof for rebutting the presumption of soundness is not merely evidence that is cogent and compelling, i.e., a sufficient showing, but evidence that is clear and unmistakable, i.e., undebatable .... [and] the question is not whether the Secretary has sustained a burden of producing evidence, but whether the evidence as a whole, clearly and unmistakably demonstrates that the injury or disease existed prior to service.  Cotant v. Principi, 17 Vet. App. 116, 132 (2003), citing Vanerson v. West, 12 Vet. App. 254, 261 (1999).

Clear and unmistakable evidence rebutting the presumption of soundness can be any evidence of record.  The implementing regulation, 38 C.F.R. § 3.304(b) (2010), includes consideration of medical judgment, accepted medical principles, history with regard to clinical factors pertinent to basic character, origin, development of injury or disease, and 'thorough analysis of the evidentiary showing and careful correlation of all material facts, with due regard to accepted medical principles pertaining to the history, manifestations, clinical course, and character of the particular injury or disease or residuals thereof.'  Adams v. West, 13 Vet. App. 453, 456 (2000).

There is no absolute rule in the statute, the regulation, or the case law requiring contemporaneous clinical evidence or precluding medical opinion in rebutting the presumption of soundness.  See Harris v. West, 203 F.3d 1347, 1349-51 (Fed. Cir. 2000).  All of the evidence of record is for consideration, including testimony, which can be competent or incompetent, credible or incredible.  See Vanerson, 12 Vet. App. at 261.  'The Board may find that the evidence is of such low probative value that it does not affect the 'unmistakability' of the evidence showing preservice inception of the [disorder at issue].'  Id.

Service connection - tinnitus

At his hearing, the Veteran indicated that his tinnitus had begun when he had an accident in 1983, and that it was worsened when he was on active duty due to noise exposure such as being exposed to generators, washing equipment off, and loud noises even with ear protection it affected his hearing.  

On his December 1977 induction Report of Medical History, he indicated he had ear, nose and throat trouble.  A December 1983 Report of Medical Examination shows that the Veteran had an injury to his right ear lobe in 1983 which was repaired.  On his December 1990 and his April 1996 Reports of Medical History, the Veteran indicated that he had ear, nose and throat trouble and a hearing loss.  

A December 1998 VA medical record shows that the Veteran indicated that his right ear rings due to trauma.  In February 2005, the Veteran indicated that he has had intermittent ringing in his ears.  In December 2006, the Veteran complained of ringing in his ears and stated that he was exposed to noise during military service and to factory machinery noise as a civilian.  

An April 2010 VA examination report shows that the Veteran reported a history of military noise exposure to pressure washers, generators, tanks and the firing range while working as an electrical repairman for the National Guard.  The Veteran denied occupation noise exposure while working as a school district custodian.  The Veteran was unsure of the circumstances of his tinnitus onset.  The Veteran reported tinnitus that occurred up to two times per week.  The examiner noted that imittance test results revealed normal middle ear functioning that was consistent with audiometric thresholds, bilaterally.  The examiner noted that a hearing loss was present.  The diagnosis was a mild conductive 250-2000 Hertz low frequency bilateral hearing loss and normal hearing sensitivity from 3000-8000 Hertz bilaterally.  The examiner opined that the issue of whether the Veteran's tinnitus was related to service could not be resolved without resort to mere speculation.  The examiner provided the rationale that the Veteran's claims file was reviewed and was negative for any documentation or audiometric data that would support or deny a claim of service connection for this Veteran's tinnitus.  

The Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan, supra.  The evaluation of evidence generally involves a three step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  Then, the Board must determine whether the evidence is credible.  The Board must make an express credibility finding regarding lay evidence.  Dalton v. Nicholson, 21 Vet. App. 23 (2007).  Finally, the Board must weigh the probative value of the proffered evidence in light of the entirety of the record.  

In assessing the evidence of record, the Board must account for the evidence which it finds to be persuasive or unpersuasive, analyze the credibility and probative value of all material evidence submitted by and on behalf of a claimant, and provide the reasons for its rejection of any such evidence.  See Struck v. Brown, 9 Vet. App. 145, 152 (1996); Caluza v. Brown, 7 Vet. App. 498, 506 (1995); Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994); Abernathy v. Principi, 3 Vet. App. 461, 465 (1992); Simon v. Derwinski, 2 Vet. App. 621, 622 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164, 169 (1991).  The competence of evidence, the Court has held, is a legal concept, which is useful in determining whether testimony may be heard and considered by the trier of fact, while the credibility of such evidence is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker, 10 Vet. App. at 74.  See also Layno, supra. 

The medical evidence of record shows that the Veteran has contended that he has current, intermittent tinnitus.  The Board notes that, in some cases, lay evidence will also be competent and credible on the issues of diagnosis and etiology.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); see also Robinson v. Shinseki, 2009 WL 524737 (Fed. Cir. March 03, 2009) (non-precedential).  Specifically, as noted above, lay evidence may be competent and sufficient to establish a diagnosis where a layperson is competent to identify the medical condition.  Jandreau, 492 F.3d at 1377; see also Davidson, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  A layperson is competent to identify a medical condition where the condition may be diagnosed by its unique and readily identifiable features.  Barr, 21 Vet. App. at 308.  As the Veteran has consistently described ringing in his ears, the Board considers that the Veteran has a current diagnosis of a tinnitus, meeting one of the fundamental requirements of service connection.  Brammer, supra.  Thus, the issue in this case is whether the evidence of record provides clear and unmistakable evidence that the Veteran's tinnitus preexisted service and that it was not aggravated during service.  

The Board notes that the Veteran has consistently reported, and even provided sworn testimony, that his tinnitus began when he had an accident in 1983, prior to service.  The Board finds that this is clear and unmistakable evidence that his tinnitus preexisted active duty.  Cotant, Vanerson.

Thus, the next element to be addressed in the Veteran's service connection claim is whether there is clear and unmistakable evidence that the Veteran's tinnitus was not aggravated beyond the natural progression of the disorder during active duty.  Wagner.

The Board notes that the medical and lay evidence of record does not reflect an aggravation of the Veteran's tinnitus while on active duty.  The Veteran's service treatment records do not reflect any treatment for or complaints of tinnitus during active duty.  In fact, the Veteran reported ear, nose and throat trouble and hearing loss, but did not indicate that he had tinnitus.  In addition, VA medical records showing treatment beginning in 1998 show that the Veteran only reported once that his right ear would ring due to trauma.  The next post-service evidence of tinnitus is the February 2005 VA medical record showing that the Veteran reported ringing in his ears.  In this regard, evidence of a prolonged period without medical complaint can be considered as evidence against the claim.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  As noted above, an increase in disability must consist of worsening of the enduring disability.  In this case, the Board finds that the evidence of record does not reflect a worsening of the Veteran's tinnitus during active duty.  Thus, this is clear and unmistakable evidence that the Veteran's tinnitus was not aggravated during active duty.

The Board notes that the Veteran has provided his own lay evidence that his tinnitus was aggravated during active duty.  Regarding the credibility of his statements, the Board is required to make a determination with regard to the credibility of the lay evidence in the record which supports the Veteran's claim.  In such an instance, the Veteran's credibility affects the weight to be given to his testimony, and it is the Board's responsibility to determine the appropriate weight.  Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  When weighing lay evidence such as this, the Board is entitled to discount the credibility of evidence in light of its own inherent characteristics and its relationship to other items of evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  The credibility of a witness can be impeached by a showing of interest, bias, inconsistent statements, or, to a certain extent, bad character.  Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (citing State v. Asbury, 415 S.E.2d 891, 895 (W. Va. 1992)).  Personal interest may also affect the credibility of the evidence.  Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991). 

In this case, the Board finds that the Veteran's reports of aggravation of his tinnitus are not credible, for the following reasons.  The Veteran did not report any tinnitus when he was in the service, even though he reported a hearing loss.  In addition, while the Veteran reported that he had ringing in only one ear in 1998, he did not report any other problems with tinnitus until 14 years after service, even though he reported other issues during this time.  These records were generated with a view towards ascertaining the appellant's then-state of physical fitness, they are akin to statements of diagnosis and treatment and are of increased probative value.  Rucker v. Brown, 10 Vet. App. 67, 73 (1997).  As such, the Board finds that the Veteran's lay statements regarding the worsening of his tinnitus during service are not credible.

As the Board has found that there is clear and unmistakable evidence that the Veteran's tinnitus preexisted service and was not aggravated during active duty, service connection cannot be granted.  38 C.F.R. § 3.306, Wagner.

In reaching this decision, the Board has considered the applicability of the benefit of the doubt doctrine.  However, the preponderance of the evidence is against the appellant's claim of entitlement to service connection for tinnitus on the basis of aggravation.  As such, that doctrine is not applicable in the instant appeal, and his claim must be denied.  38 U.S.C.A. § 5107.

Service connection - sinus condition

At his hearing, the Veteran contended that he had sinusitis prior to entering active duty and that it was aggravated during active duty.  His service treatment records do not show any treatment for such a disorder.  However, the Veteran testified that he had surgery to correct his sinus condition at the VA in 2007, and that the examiner noted that his sinus condition was aggravated by his time in Saudi Arabia.  

A January 2007 VA medical record shows that the Veteran was seen for nasal airway obstruction and snoring.  The examiner noted that the Veteran had a severe left septal spur and septal deviation leading to a nasal airway obstruction. The examiner determined that the Veteran was a good candidate for a septorhinoplasty and a septoplasty.  The Veteran underwent a septorhinoplasty and uvulectomy later in January 2007.  He had several follow up visits throughout 2007 and 2008, when he reported that his breathing had improved; however he was still having trouble breathing through his left side.  These examiners did not diagnose sinusitis and the Veteran did not complain of sinusitis symptoms. 

At his April 2010 VA examination, the Veteran indicated that he had a sinus condition since he was 10 to 12 years old.  He was taking allergy medications intermittently, and eventually the congestion was bad enough that he had surgery in 2007 to remove excess tissue, which helped on the right side but no on the left.  The examiner diagnosed current normal paranasal sinuses, status post septorhinoplasty and minimal soft palate reduction and uvulectomy.  The examiner also noted that the Veteran had a history of allergic rhinitis and sinusitis since childhood.  The examiner opined that the Veteran's sinus condition did not initially manifest during service, and that it was not in any way etiologically related and was not caused by or a result of the Veteran's active duty service.  The examiner found that current radiographs and physical examination finding of normal paranasal sinuses.  The examiner opined that there was no indication of aggravation beyond the normal progression of the illness for pre-military reported sinus/allergy condition evidenced due to military service.  The examiner provided the rationale that the Veteran did not indicate a particular treatment in service or nasal trauma.  The examiner noted that service treatment records were negative for a diagnosis.  The Veteran indicated a rhinoplasty or some kind of surgery to the sinuses to debulk excess tissue in the past.  The examiner noted a January 2007 medical record which showed that the surgical examination revealed "middle vault collapse consistent with a previous nasal fracture although the Veteran reported no history.  He had narrow internal valves bilaterally.  He has severe right and left septal spurs.  The uvula does demonstrate a lot of redundant tissue."  The examiner noted that the procedure performed in January 2007 was an open septorhinoplasty and uvulectomy.  The Veteran was not under a doctor's care nor were there any other sinus related conditions diagnosed since.  The examiner noted that the Veteran currently self treated minimally, and that objective findings were negative for sinuses, although the surgery was noted.  The examiner concluded that this all cumulated over a number of years with premilitary onset.  The examiner acknowledged surgical intervention over 10 years post military, and opined that there was no indication of aggravation beyond the normal progression for the Veteran's prior sinus/allergy condition evidenced due to military service.

The Board notes that the Veteran has consistently reported, and provided sworn testimony, that his sinusitis preexisted service.  The Board finds that this is clear and unmistakable evidence that the Veteran's sinusitis preexisted service.  Cotant, Vanerson.

Thus, the next element to be addressed in the Veteran's service connection claim is whether there is clear and unmistakable evidence that the Veteran's sinusitis was not aggravated beyond the natural progression of the disorder during active duty.  Wagner.

The Board notes that one of the fundamental requirements for service connection, under any theory of entitlement, is a current disability.  In this case, however, it does not appear that the Veteran is currently diagnosed with sinusitis.  The Board notes that the Veteran underwent nasal surgery in January 2007, but this was to treat a nasal blockage and there is no evidence in the record that it was related to sinusitis.  In addition, at his April 2010 VA examination, the Veteran was found to have normal sinuses.  The examiner did not diagnose sinusitis or any disorder with similar symptomatology.  Without a current disability, service connection cannot be granted, under any theory of entitlement.  Brammer.  

The Board notes that the Veteran has indicated that he had sinusitis prior to entering active duty and that it was aggravated during active duty.  The Veteran is competent to report symptoms that the lay witness observed and is within the realm of his or her personal knowledge; that is, those which are perceived through the use of the senses.  Layno, supra.  Sinusitis symptoms would fall into such a category.  Therefore, the Veteran is competent to provide lay evidence with regard the symptoms of his sinusitis.  However, even if the Veteran's contentions that he had sinusitis prior to service and that it was aggravated while on active duty were considered to be credible, there is no medical evidence of a current diagnosis of sinusitis.  Therefore, service connection cannot be granted.  Brammer.

The Board notes that the Veteran indicated that he was told by a VA examiner who performed his January 2007 surgery that his sinusitis was aggravated during active duty in Saudi Arabia.  However, this examiner's records are part of the claims file, and there is no evidence that he provided such an opinion.  The Board notes that the Court has held that a lay person's statement about what a physician told him or her, i.e., "hearsay medical evidence," cannot constitute medical evidence, as "the connection between what a physician said and the layman's account of what he purportedly said, filtered as it was through a layman's sensibilities, is simply too attenuated and inherently unreliable to constitute 'medical' evidence."  See Robinette v. Brown, 8 Vet. App. 69 (1995).  Therefore, such a statement is afforded little probative value.

To the extent that the lay statements by the Veteran can be accorded any weight in deciding this case, the Board observes that while lay witnesses are competent to provide testimony or statements relating to symptoms or facts of events that the lay witness observed and is within the realm of his or her personal knowledge, they are not competent to establish that which would require specialized knowledge or training, such as medical expertise.  Layno v. Brown, 6 Vet. App. 465, 469-70 (1994).   Lay evidence may also be competent to establish medical etiology or nexus.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).   However, "VA must consider lay evidence but may give it whatever weight it concludes the evidence is entitled to" and mere conclusory generalized lay statement that service event or illness caused the claimant's current condition is insufficient to require the Secretary to provide an examination.  Waters v. Shinseki, 601 F.3d 1274, 1278 (2010).  

In the instant case, the Board finds that the question regarding the potential diagnosis of sinusitis or in-service aggravation of his preexisting sinusitis to be complex in nature.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions).   Additionally, in a single-judge Memorandum Decision issued by the Court, it was noted that "in the absence of any medical evidence, the record must provide some evidence beyond an appellant's own conclusory statements regarding causation to establish that the appellant suffered from an event, injury or disease in service."  Richardson v. Shinseki, No. 08-0357, slip. op. at 4 (Vet. App. May 10, 2010).  While the Board recognizes that such single judge decisions carry no precedential weight, they may be relied upon for any persuasiveness or reasoning they contain.  See Bethea v. Derwinski, 2 Vet. App. 252, 254 (1992).  

Therefore, while the Veteran is competent to describe his sinus symptoms, the Board accords his statements regarding the etiology or in-service aggravation of his sinusitis little probative value as he is not competent to opine on such a complex medical question.  Specifically, where the determinative issue is one of medical causation, only those with specialized medical knowledge, training, or experience are competent to provide evidence on the issue.  See Jones v. Brown, 7 Vet. App. 134, 137 (1994).  Moreover, the Veteran has only offered conclusory statements regarding the his in-service aggravation of his sinusitis.  In contrast, the April 2010 VA examiner, who took into consideration all the relevant facts and reviewed the entire claims file in providing the opinion, opined that there was no indication of aggravation beyond the normal progression for the Veteran's prior sinus/allergy condition evidenced due to military service.  Moreover, such medical examination reports contained clear conclusions with supporting data, and a reasoned medical explanation connecting the two.  See Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A]medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  As such, the Board accords great probative weight to the April 2010 VA examiner's opinion.

Therefore, the Board finds that the Veteran's contentions regarding the in-service aggravation of his sinusitis are outweighed by the competent and probative April 2010 VA examiner's findings.  As such, the Board finds that service connection for sinusitis is not warranted.  

In reaching this decision, the Board has considered the applicability of the benefit of the doubt doctrine.  However, the preponderance of the evidence is against the appellant's claim of entitlement to service connection for sinusitis.  As such, that doctrine is not applicable in the instant appeal, and his claim must be denied.  
38 U.S.C.A. § 5107.

Service connection - strictures in urethra

At his hearing, the Veteran indicated that he was diagnosed with urethral strictures prior to active duty, and that the disorder was aggravated during active duty in that he had trouble voiding while in Saudi Arabia.  He indicated that his condition has gotten worse. 

An April 1991 service treatment record shows that the Veteran was seen for difficulty with urination.  The assessment was a history of urethral strictures.  The examiner noted a normal genitourinary examination.  His June 1991 Report of Medical Examination shows that the examiner noted that he had a urological condition which existed prior to service and that he was cleared by surgery.  His April 1996 Report of Medical Examination did not reflect any genitourinary conditions; however, the Veteran reported frequent or painful urination.  Private medical records show that the Veteran underwent treatment for a urethral stricture in September 1991.  Private and VA medical record show ongoing difficulties with urination.

An April 2010 VA examination report shows that the Veteran was seen by non-military urologist and had a scope done and was told he had a urethral stricture.  He was immobilized to Saudi Arabia before he could have stricture stretched.  He was seen while on active duty for urinary symptoms and they told him he did not have any issue or diagnosis.  When he got back from Saudi, in 1991, he had a urethral stricture diaglation.  He had a cytoscope to have it rechecked every six months or so up to 2005.  The examiner noted that the Veteran had been diagnosed with hypertrophy (benign) of prostate and irritation.  The examiner noted that the strictures of the urethra and difficulty voiding were a pre-active military onset sequalae and there was no indication of urethra and difficulty voiding condition being in any way etiologically related to and was not caused by or a result of the Veteran's active duty.  The examiner noted that the condition began to manifest six years prior to active duty service, and there was no aggravation demonstrated by military service.  The examiner found that a 1991 note that the Veteran had a six year history of difficult voiding gives presentation of symptoms in approximately 1985.  A 1990 urology note showed that he had venereal disease six years before which was treated.  The examiner noted that this would be around 1984, and that sexually transmitted diseases were a potent risk factor for urethral irritation, and continued urethritis symptoms after treatment. The examiner noted that sexually transmitted disease urethritis and inflammation residual could also be consistent with the possible narrowing of the membranous portion of the urethra as found on a 1990 cystogram.  The examiner found that the sexually transmitted disease background fits and follows the above history line of symptomatology.  Additionally, the examiner noted that in multiple urology notes that follow, the last noted instrumented dilatation for presumed/possible stricture due to symptoms of dysuria, irritations for seven to ten months and was getting worse; however, there was no documented urethral stricture since 1993.  The remainder of the notes deal with urinary symptoms with BPH and chronic prostatitis.  The examiner concluded neither of these conditions were etiologically related to urinary strictures.  These conditions would account for the Veteran's current symptoms and physical examination findings.

The Board notes that the Veteran has consistently reported, and provided sworn testimony, that he had a urethral stricture prior to active duty.  The Board finds that this is clear and unmistakable evidence that the Veteran's urethral stricture preexisted service.  Cotant, Vanerson.

Thus, the next element to be addressed in the Veteran's service connection claim is whether there is clear and unmistakable evidence that the Veteran's urethral stricture was not aggravated beyond the natural progression of the disorder during active duty.  Wagner.

The Board notes that one of the fundamental requirements for service connection, under any theory of entitlement, is a current disability.  In this case, however, it does not appear that the Veteran has a current urethral stricture or any residuals of a urethral stricture.  Without a current disability, service connection cannot be granted, under any theory of entitlement.  Brammer.  

To the extent that the lay statements by the Veteran can be accorded any weight in deciding this case, the Board observes that while lay witnesses are competent to provide testimony or statements relating to symptoms or facts of events that the lay witness observed and is within the realm of his or her personal knowledge, they are not competent to establish that which would require specialized knowledge or training, such as medical expertise.  Layno, 469-70.   Lay evidence may also be competent to establish medical etiology or nexus.  Davidson, 1316.   However, "VA must consider lay evidence but may give it whatever weight it concludes the evidence is entitled to" and mere conclusory generalized lay statement that service event or illness caused the claimant's current condition is insufficient to require the Secretary to provide an examination.  Waters v. Shinseki, 1278.  The Board notes that the Veteran has indicated that he had a urethral stricture prior to entering active duty and that it was aggravated during active duty.  The Veteran is competent to report symptoms that the lay witness observed and is within the realm of his or her personal knowledge; that is, those which are perceived through the use of the senses.  Layno, supra.  Symptoms such as problems voiding and pain with urination would fall into such a category.  The Veteran has indicated that he had problems voiding while he was on active duty, and he reported pain with urination while on active duty.  He has also indicated that his symptoms have worsened since active duty.  He is competent to provide this evidence.  In addition, the Board finds that the Veteran's statements are credible with regard to his reports of symptoms.

However, the Board finds that the question regarding the potential diagnosis of urethral strictures or the etiology of his symptoms to be complex in nature.  See Woehlaert.   Additionally, in a single-judge Memorandum Decision issued by the Court, it was noted that "in the absence of any medical evidence, the record must provide some evidence beyond an appellant's own conclusory statements regarding causation to establish that the appellant suffered from an event, injury or disease in service."  Richardson.  While the Board recognizes that such single judge decisions carry no precedential weight, they may be relied upon for any persuasiveness or reasoning they contain.  See Bethea.  

Therefore, while the Veteran is competent to describe his urinary symptoms, the Board accords his statements regarding the etiology of his current symptoms or in-service aggravation of his urethral strictures little probative value as he is not competent to opine on such a complex medical question.  Specifically, where the determinative issue is one of medical causation, only those with specialized medical knowledge, training, or experience are competent to provide evidence on the issue.  See Jones, 137.  Moreover, the Veteran has only offered conclusory statements regarding his in-service aggravation of urethral strictures and the etiology of his current symptoms.  In contrast, April 2010 VA examiner, who took into consideration all the relevant facts and reviewed the entire claims file in providing the opinion, noted that the last noted instrumented dilatation for presumed/possible stricture due to symptoms of dysuria, irritations for seven to ten months and was getting worse; however, there was no documented urethral stricture since 1993.  The remainder of the notes deal with urinary symptoms with BPH and chronic prostatitis, and he concluded that neither of these conditions were etiologically related to urinary strictures.  The examiner opined that these conditions would account for the Veteran's current symptoms and physical examination findings.  Such medical examination reports contained clear conclusions with supporting data, and a reasoned medical explanation connecting the two.  See Nieves- Rodriguez; Stefl.  As such, the Board accords great probative weight to the April 2010 VA examiner's opinion.

Therefore, the Board finds that the Veteran's contentions regarding the in-service aggravation of his urethral strictures and the etiology of his current symptoms are outweighed by the competent and probative April 2010 VA examiner's findings.  As such, the Board finds that service connection for urethral strictures is not warranted.  

In reaching this decision, the Board has considered the applicability of the benefit of the doubt doctrine.  However, the preponderance of the evidence is against the appellant's claim of entitlement to service connection for urethral strictures.  As such, that doctrine is not applicable in the instant appeal, and his claim must be denied.  38 U.S.C.A. § 5107.

Service connection - residuals of cold injuries to the feet

The Veteran has claimed that he has residuals of cold injuries to the feet as a result of cold exposure at Fort Riley prior to being deployed to Saudi Arabia.  The Veteran's service treatment records do not show any treatment for cold injuries to the Veteran's feet.  However, he testified that a post-service examiner opined that he had cold injuries to his feet.  He also indicated that he had swelling in his left foot and that he was diagnosed with gout.

The Veteran submitted an October 2006 statement from a fellow service member which showed that he was waiting in the cold with the Veteran for a long time after an exercise in the "gas chamber" and that the Veteran did not respond well to the cold.

An April 2010 VA examination report shows that the Veteran reported that he was not seen for cold injuries in service, and was not seen until 2005 for any issues pertaining to his feet, when he was seen for a feeling of coldness and a clammy feeling in his feet.  He did not recall what he was told was wrong and did not recall any specific treatments.  He continued with no diagnosis for the feet and no current treatment as well.  The examiner found that there was no evidence of cold injury residuals.  The examiner noted that the Veteran reported subjective numbness/tingling intermittently in his feet when he goes out in cold weather for periods of time or if he props his leg over the other for prolonged periods.  Episodic situational symptoms with promoting exposure and positional postures that occurred with and are not otherwise given to be noted.  The examiner noted that if one goes out into the cold, one is likely to feel like their feet are cold and tingly; if one props their extremity in such a way as to put pressure of a nerve point, the extremity is likely to get brief numbness and tingling until they move the extremity to another position.  The examiner concluded that both are normal, physiologic, transient responses and are not a chronic condition.  Finally, the examiner concluded that a chronic disease nature was not described or found in the records, and that physical examination of the Veteran's bilateral feet was normal, with no evidence of a residual cold injury.  The examiner noted psychosomatization.

The Board finds that the evidence of record does not support service connection residuals of cold injuries to the Veteran's lower extremities.  As noted above, the most fundamental element of a claim for entitlement to service connection is a current disability.  Without this, service connection cannot be granted.  Brammer.  In this case, there is no medical evidence that the Veteran has a current diagnosis of cold injuries to his lower extremities.  The April 2010 examiner found that a chronic disease nature was not described or found in the records, and that physical examination of the Veteran's bilateral feet was normal, with no evidence of a residual cold injury.  For this reason, the Board finds that service connection cannot be granted for the Veteran's claimed cold injuries to his lower extremities.  

To the extent that the lay statements by the Veteran can be accorded any weight in deciding this case, the Board observes that while lay witnesses are competent to provide testimony or statements relating to symptoms or facts of events that the lay witness observed and is within the realm of his or her personal knowledge, they are not competent to establish that which would require specialized knowledge or training, such as medical expertise.  Layno, 469-70.   Lay evidence may also be competent to establish medical etiology or nexus.  Davidson, 1316.  However, "VA must consider lay evidence but may give it whatever weight it concludes the evidence is entitled to" and mere conclusory generalized lay statement that service event or illness caused the claimant's current condition is insufficient to require the Secretary to provide an examination.  Waters, 1278.  

In the instant case, the Board finds that the question regarding the potential diagnosis of residuals of cold injuries to the Veteran's lower extremities and a link to any instance of his military service to be complex in nature.  See Woehlaert.   Additionally, in a single-judge Memorandum Decision issued by the Court, it was noted that "in the absence of any medical evidence, the record must provide some evidence beyond an appellant's own conclusory statements regarding causation to establish that the appellant suffered from an event, injury or disease in service."  Richardson.  While the Board recognizes that such single judge decisions carry no precedential weight, they may be relied upon for any persuasiveness or reasoning they contain.  See Bethea.  

Therefore, while the Veteran is competent to describe symptoms such as pain and numbness in his lower extremities, the Board accords his statements regarding the diagnosis of residuals of cold injuries to the Veteran's lower extremities and the etiology of this disorder little probative value as he is not competent to opine on such a complex medical question.  Specifically, where the determinative issue is one of medical causation, only those with specialized medical knowledge, training, or experience are competent to provide evidence on the issue.  See Jones v. Brown, 7 Vet. App. 134, 137 (1994).  Moreover, the Veteran has only offered conclusory statements regarding the diagnosis and relationship between his residuals of cold injuries to the Veteran's lower extremities and his military service.  In contrast, the April VA examiner took into consideration all the relevant facts and reviewed the entire claims file in providing the opinion.  Moreover, such medical examination reports contained clear conclusions with supporting data, and a reasoned medical explanation connecting the two.  See Nieves- Rodriguez; Stefl.  As such, the Board accords great probative weight to the April 2010 VA examiner's opinion.

Therefore, the Board finds that the Veteran's contentions regarding the diagnosis and etiology of residuals of cold injuries to the Veteran's lower extremities are outweighed by the competent and probative April 2010 VA examiner's findings.  As such, the Board finds that service connection for residuals of cold injuries to the Veteran's lower extremities is not warranted.  

In reaching this decision, the Board has considered the applicability of the benefit of the doubt doctrine.  However, the preponderance of the evidence is against the appellant's claim of entitlement to service connection for residuals of cold injuries to the Veteran's lower extremities.  As such, that doctrine is not applicable in the instant appeal, and his claim must be denied.  38 U.S.C.A. § 5107.


ORDER

Service connection for tinnitus is denied.

Service connection for a sinus condition is denied.

Service connection for strictures in urethra is denied.
 
Service connection for residuals of cold injuries to the feet is denied.


REMAND

The duty to assist includes obtaining additional medical records or a medical examination or opinion when necessary to make an adequate determination.  Duenas v. Principi, 18 Vet. App. 512 (2005).  The Board notes that the Veteran's case was remanded in order to provide him with a VA opinion regarding whether he had a psychiatric disorder that was related to service.  The Veteran was provided with this examination in April 2010.  The examiner opined that the Veteran had generalized anxiety disorder, which preexisted service, and was not caused by any incident in his military service or was etiologically related to his military service in any way.  However, the examiner did not comment on whether the Veteran's psychiatric disorder was aggravated beyond it natural progression during his active duty.  Wagner.  The Veteran has contended that his psychiatric provider told him that his generalized anxiety disorder was worsened by his active duty.  

The Board notes that once VA undertakes the effort to provide an examination when developing a service connection claim, even if not statutorily obligated to do so, it must provide an adequate one.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Thus, the Board finds that the Veteran's claims file should be returned to the examiner who provided the April 2010 psychiatric examination for the examiner to review the claims file and provide an opinion as the whether the Veteran's preexisting generalized anxiety disorder was aggravated beyond the natural progression of the illness while on active duty.  

The Board notes that the April 2010 psychiatric examiner has linked the Veteran's memory loss to his generalized anxiety disorder.  Therefore, the Board is of the opinion that the Veteran's current claim for entitlement to service connection for memory loss is inextricably intertwined with the claim for entitlement to service connection for an anxiety disorder.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision on one issue cannot be rendered until the other issue has been considered).

Accordingly, the case is REMANDED for the following action:

1. The AOJ should make arrangements for the Veteran's claims file to be returned to the VA examiner who provided the April 2010 psychiatric examination, in order for her to provide an opinion as to whether the Veteran's preexisting generalized anxiety disorder was aggravated beyond the natural progression of the illness while on active duty.  The claims file, this remand and any additional treatment records must be made available to the examiner for review of the pertinent evidence in connection with rendering the opinion, and the report should so indicate.  

The psychiatric examiner should review the entire claims file and offer an opinion as to whether it is at least as likely as not (50 percent or more probability) that the Veteran's preexisting generalized anxiety disorder was aggravated beyond the natural progression of the illness while on active duty.  The examiner should clearly outline the rationale and discuss the medical principles involved for any opinions expressed.  If the requested medical opinions cannot be given, the examiner should state the reason why.

2.  After completion of the above, the AOJ should readjudicate the appellant's claims for service connection an anxiety disorder and memory loss.  If any determination remains unfavorable to the appellant, he and his representative should be provided with a supplemental statement of the case.  The Veteran should be afforded an opportunity to respond before the case is returned to the Board for further review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


